DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-12, 14- 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al (7,659,927) and further in view of Kato (US 8942546). 
For claim 1, Aizawa et al teach an imaging device comprising: 
an imaging sensor that captures a video (e.g. figures 2A-2B); and 
wherein the processor (e.g. figure 1, CPU 11) is further configured to control the imaging sensor to capture the video based on a first video capturing mode or a second video capturing mode that captures the video having a different capturing condition from the first video capturing mode (e.g. figure 3, column 6, lines 31-41: “REC PAUSE mode”, “REC STOP” mode), and divide the video to generate the plurality of video files based on the image generation instruction in a case where the second video capturing mode is selected (e.g. abstract: “object chapter, or divided sub-file”, figure 3, Rec start, then each time “Rec Pause” or stop a chapter or sub-file is created from the moving image file. So the “moving image file” is divided into “chapter or sub-file” according to the “Rec pause” mode, column 6, lines 1-27, “If the REC PAUSE mode is executed…Thus, a division (also called sector or a chapter) is recorded by using the control signal, flag, time information, or a start position of a sub(small) file (an address of a recording start position).
Aizawa et al do not further disclose a processor configured to extract a first frame from a plurality of frames constituting the video in response to an image generation instruction; generate an image file according to the first frame; divide the video in accordance with the generation of the image file to generate a plurality of video files; and store the image file in association with a first video file that includes the first frame among the plurality of video files.
Kato teaches a processor configured to extract a first frame from a plurality of frames constituting the video in response to an image generation instruction; generate an image file according to the first frame; divide the video in accordance with the generation of the image file to generate a plurality of video files; and store the image file in association with a first video file that includes the first frame among the plurality of video files (e.g. figure 1, column 1, lines 30-35, “…The respective still picture signals are encoded to an intra-frame picture (I-picture) of the MPEG2…”  I-picture is a first frame of a group of pictures in MPEG2, column 8, lines 55-67, the still pictures marks the beginning of each scenes. Abstract: “…formulates a Clip Information file of a still picture file (TS file), made up by plural still picture…”, see figures 3-5, and 11. Examiner’s position: Scenes are divided by the still pictures and a still picture file is created. So the video is divided according the still picture file).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kato into the teaching of Aizawa et al to have utilized the still picture file to divide the video file of Aizawa according to the MPEG2 format where each I picture is the first frame of the GOP for compression of the video data (e.g. column 1, lines 30-39, Kato) to improve storage efficiency.
Claim 17 is also rejected for the same reasons as discussed in claim 1 above.
Claim 21 is also rejected for the same reasons as discussed in claim 17 above, wherein figure 1 shows CPU 111, which should execute software program stored in memory to perform functions.
Claim 2 is rejected for the same reasons as discussed in claim 1 above, wherein the still picture file of Kato reads on the claimed “the image file is a static image file” and the same motivation of claim 1 also applied.
Claims 4 and 19 are rejected for the same reasons as discussed in claim 1 above, wherein the still picture of Kato reads on the claimed “static image file in a RAW image format” and the same motivation of claim 1 also applied.
Claims 5 and 20 are rejected for the same reasons as discussed in claim 1 above, wherein MPEG2 format of Kato reads on the claimed “MPEG format” and the same motivation of claim 1 also applied.
Claim 6 is rejected for the same reasons as discussed in claim 1 above, wherein column 27, lines 59-67 of Kato teaches I-frame, P-frame and B-frame and the same motivation of claim 1 also applied.
Claim 7 is rejected for the same reasons as discussed in claim 1 above, wherein figure 1, column 1, lines 30-35, “…The respective still picture signals are encoded to an intra-frame picture (I-picture) of the MPEG2…”  I-picture is a first frame of a group of pictures in MPEG2, column 8, lines 55-67, the still pictures marks the beginning of each scenes. Abstract: “…formulates a Clip Information file of a still picture file (TS file), made up by plural still picture…” of Kato corresponds the claimed “convert the static image file into image data in the same format as the I-frame and replace the converted image data with the I-frame of the GOP corresponding to the first frame.” and the same motivation of claim 1 also applied.
Claim 8 is rejected for the same reasons as discussed in claim 1 above, wherein column 27, lines 59-67 of Kato teaches I-frame, P-frame and B-frame corresponds to the claimed “add a difference between the I-frame before the replacement and the I-frame after the replacement to the P-frame and/or the B-frame constituting the GOP”  because the P-frame (Prediction picture) holds only the changes in the image from the previous frame and the same motivation of claim 1 also applied.
For claim 9, Aizawa et al teach cause a display device to perform a playback display of the video file in a state where the replacement is executed (e.g. figures 11-13, play back the video in Chapters). 
Claim 10 is rejected for the same reasons as discussed in claim 1 above, wherein Kato also teach still pictures (JPG)  are extracted and stored in a “Still Picture file” (as shown in figure figure 18B) corresponds to the claimed “to extract the frame constituting the video file in a state where the replacement is executed, as a static image.” and the same motivation of claim 1 also applied.
Claim 11 is rejected for the same reasons as discussed in claim 1 above, wherein Kato also teach see column 18, lines 49-51: “Slide Show: Only Still Picture” and figure 20 corresponds to the claimed “cause a display device to display static image extracting frames corresponding to the first frame among the plurality of frames constituting the video and extracts a frame selected from the displayed static image extracting frames as the static image.” and the same motivation of claim 1 also applied.
Claim 12 is rejected for the same reasons as discussed in claim 1 above, wherein Kato also teach I-Frame of MPEG format corresponds to the claimed “divide the video with the first frame as a head frame.” Because the I-frame is the first frame of a video sequence and the same motivation of claim 1 also applied.
Claim 14 is rejected for the same reasons as discussed in claim 1 above, wherein Kato also teach figure 11 shows all the files are stored in under the same name “root 100” corresponds to the claimed “store the first video file and the image file with the same file name.” and the same motivation of claim 1 also applied.
For claim 15, Aizawa et al teach generate the image file in response to the image generation instruction from a user (e.g. figure 3, “Rec Pause” button pressed by user). 
For claim 16, Aizawa et al teach to detect an event from the plurality of frames constituting the video and generate the image file according to the detection of the event (e.g. figure 3, “Rec start” corresponds to the claimed event). 




Allowable Subject Matter
Claims 3, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484